                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION



 BRADLEY WILLIAM MONICAL,

                    Plaintiff,
                                                                Case No. 3:17-CV-00501-YY
        v.
                                                                OPINION AND ORDER
 CHRISTINA TOWERS; DEREK D.
 MCCORKHILL; MICHAEL F. GOWER;
 JERRY TAYLOR; SAM NAGY

                    Defendants.


YOU, Magistrate Judge:

       Plaintiff Bradley Monical (“Monical”), proceeding pro se and in forma pauperis, has

filed a civil rights action under 42 U.S.C. § 1983. Monical is incarcerated at the Oregon State

Penitentiary. He alleges that defendants, who are various employees of Oregon Department of

Corrections (“ODOC”), violated his Fourteenth Amendment rights to Due Process and Equal

Protection by imposing disciplinary sanctions following his escape from Jackson County Jail.

He seeks a declaration that defendants’ actions violated his constitutional rights, correction of the

misconduct report that was written upon his return to ODOC custody, credit for time spent in

segregation, and $100,000 in damages. Am. Compl. 27.




1 – OPINION AND ORDER
       This court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3). All parties

have consented to allow a Magistrate Judge to enter final orders and judgment in this case in

accordance with FRCP 73 and 28 U.S.C. § 636(c). Defendants have moved for summary

judgment. ECF #67. For the reasons discussed below, defendants’ motion for summary

judgment is GRANTED.

                                        BACKGROUND

       Monical was admitted to the custody of ODOC on July 11, 2011. Decl. of Sam Nagy

(“Nagy Decl.”) ¶ 4. Approximately one month later, he was transported to Jackson County Jail

for court appearances, and on November 11, 2012, he escaped by leaping from the jail’s rooftop

exercise yard onto a nearby tree. Am. Compl. 5; Nagy Decl., Att. 3, at 4. U.S. Marshals, Oregon

State Police, and members of the Jackson County Sheriff’s Office unsuccessfully attempted to

apprehend Monical, and he remained at large for nearly one year. Nagy Decl., Att. 3, at 4. The

Multnomah County Sheriff’s Office Warrant Strike Team arrested Monical on November 13,

2013, and he was returned to Jackson County Jail. Id.

       Monical returned to ODOC custody on September 28, 2015, and was held in

administrative segregation1 for 11 days pending the results of the investigation into his escape.

Nagy Decl. ¶ 4. On October 9, 2015, defendant Inspector Christina Towers (“Towers”) issued a

misconduct report, outlining the details of the escape and assigning a rule violation of 4.20

Escape I. Id., Att. 3, at 4. Correctional Captain Jeff Dickinson (“Dickinson”) reviewed the




1
  OAR 291-046-0010(3) defines “administrative segregation” as “administrative housing for
those inmates whose notoriety, actions, or threats jeopardize the safety, security, and orderly
operation of the facility, staff, visitors, or other inmates.” An inmate may be voluntarily or
involuntarily assigned to administrative housing without a hearing for no more than 30 days.
OAR 291-46-014.


2 – OPINION AND ORDER
report, and approved holding Monical in temporary segregation status2 pending a disciplinary

hearing. Id. Monical was placed in temporary segregation status for five days, until his hearing

on October 14, 2015. Id., Att. 3, at 1.

        At his disciplinary hearing, Monical admitted to escaping from the Jackson County Jail

through the rooftop exercise yard. Id., Att. 3, at 15-16. Defendant Hearings Officer Sam Nagy

(“Nagy”) issued a preliminary order3 finding that Monical violated Rule 4.20 Escape I when he

left the secure perimeter of Jackson County Jail without authorization. Id., Att. 3, at 1. Nagy

imposed a sanction of 90 days’ disciplinary segregation with credit for time served, 14 days’ loss

of privileges upon release from the disciplinary segregation unit, and a $100 disciplinary fine.

Id., Att. 3, at 1-2, 7. On October 22, 2015, Monical was transferred to the disciplinary

segregation unit at Eastern Oregon Correctional Institution. Nagy Decl. ¶ 4. The functional unit

manager approved Nagy’s preliminary order on October 28, 2015, and it became a final order.

Id., Att. 3, at 24; id., Att. 4, at 19.




2
  “Temporary segregation status” is defined as “[p]lacement in a disciplinary segregation unit or
local jail pending disciplinary hearing.” OAR 291-105-0010(43). When an inmate is placed in
temporary segregation status, a hearing “shall be initiated within ten calendar days (including
Saturdays, Sundays, and legal holidays).” OAR 291-105-0021(5)(a).
3
  See OAR 291-105-0028(12), (15) (authorizing hearings officer to decide whether an inmate has
committed a violation and impose a sanction); OAR 291-105-0031(1) (requiring hearings officer
to prepare a preliminary order within 10 days of the hearing); OAR 291-105-0031(3) (requiring
functional unit manager, within five days of receiving the preliminary order, to approve it or
issue an amended order dismissing the misconduct report or changing the sanction, upon which
the preliminary order becomes a final order).
4
 This document contains a scrivener’s error reflecting the wrong date of October 6, 2015. The
correct date is reflected in other records as October 28, 2015. See Nagy Decl., ¶ 7, n. 5.



3 – OPINION AND ORDER
        Monical petitioned for administrative review of the final order on November 7, 2015.5

Id., Att. 4, at 6-17. On November 30, 2015, defendant Inspector General Michael Gower

(“Gower”) affirmed the final order, finding there was substantial compliance with ODOC rules

governing prohibited inmate conduct (OAR 291-105), the violation was supported by a

preponderance of the evidence, and the sanctions were in accordance with the rules. Id., Att. 4,

at 1.

                                          STANDARDS

I.      Summary Judgment

        A party is entitled to summary judgment if the “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FRCP

56(a). Summary judgment is not proper if material factual issues exist for trial. Warren v. City

of Carlsbad, 58 F.3d 439, 441 (9th Cir. 1995).

        The moving party bears the burden of establishing the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “When judging the evidence

at the summary judgment stage, the district court is not to make credibility determinations or

weigh conflicting evidence, and is required to draw all inferences in a light most favorable to the

nonmoving party.” Musick v. Burke, 913 F.2d 1390, 1394 (9th Cir. 1990). Where different

ultimate inferences may be drawn, summary judgment is inappropriate. Sankovich v. Life Ins.

Co. of North America, 638 F.2d 136, 140 (9th Cir. 1981).

        However, deference to the nonmoving party has limits; a party asserting that a fact cannot

be true or is genuinely disputed must support the assertion with admissible evidence. FRCP




5
 See OAR-291-105-0085 (allowing for administrative review of final orders regarding Level I
and II rule violations by inspector general).


4 – OPINION AND ORDER
56(c). A nonmoving party cannot defeat summary judgment by relying on the allegations in the

complaint, unsupported conjecture, or conclusory statements. Hernandez v. Spacelabs Medical,

Inc., 343 F.3d 1107, 1112 (9th Cir. 2003). Thus, where “the record taken as a whole could not

lead a rational trier of fact to find for the non-moving party, there is no genuine issue for trial.”

Matsushita Elec. Indus. Co., Ltd., v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

II.     Civil Rights Act, 42 U.S.C. § 1983

        The Civil Rights Act, 42 U.S.C. § 1983 “is not itself a source of substantive rights, but

merely provides a method for vindicating federal rights elsewhere conferred.” Graham v.

Connor, 490 U.S. 386, 393-94 (1989) (internal citation and quotation marks omitted). Section

1983 liability “arises only upon a showing of personal participation by the defendant,” acting

under color of state law, that deprived the plaintiff of a constitutional or federal statutory right.

Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). “A person ‘subjects’ another to the

deprivation of a constitutional right, within the meaning of section 1983, if he does an

affirmative act, participates in another’s affirmative acts, or omits to perform an act which he is

legally required to do that causes the deprivation of which complaint is made.” Johnson v.

Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

        Federal courts hold a pro se litigant’s pleadings to “less stringent standards than formal

pleadings drafted by lawyers.” Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987); see

Erickson v. Pardus, 551 U.S. 89, 93-94 (2007) (per curiam) (a document filed pro se “is to be

liberally construed”; a plaintiff need only give the defendant fair notice of the claim and the

grounds on which it rests) (citation omitted). “However, a liberal interpretation of a civil rights

compliant may not supply essential elements of the claim that were not initially pled.” Ivey v.

Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982). In addition, pro se pleadings may not




5 – OPINION AND ORDER
receive the benefit of every conceivable doubt, but only to reasonable factual inferences in the

plaintiff’s favor. McKinney v. De Bord, 507 F.2d 501, 504 (9th Cir. 1974).

                                          DISCUSSION

       Defendants contend they are entitled to summary judgment because: (1) Monical’s due-

process claims fail as a matter of law; (2) Nagy provided Monical with all process that was due;

(3) Monical has failed to state an equal protection claim; and (4) defendants are entitled to

qualified immunity from damages. Mot. Summ. J. 3.

I.     Due Process Claims

       A.      Towers

       In his Amended Complaint, Monical alleges Towers violated his due process rights when

she: (1) wrote the misconduct report “11 days after [he] had arrived at CCIC” (Am. Compl. 6);

(2) charged him with Escape I “when in fact [he] had been charged with Escape II by the state”

(id. at 8); (3) got “the date of the escape . . . wrong and then there was no mention that [he] had

spent the previous 22 months in segregation” (id. at 8-9); and (4) did not obtain a written

description of his escape from the Jackson County jail (id. at 9). Defendants correctly contend

that none of these actions constitutes a due process violation.

       Prisoners are entitled to certain due process protections when subject to disciplinary

sanctions. Wolff v. McDonnell, 418 U.S. 539, 564-71 (1974). These protections, however,

adhere only when the disciplinary action implicates a protected liberty interest in some

“unexpected matter” or imposes an “atypical and significant hardship on the inmate in relation to

the ordinary incidents of prison life.” Serrano v. Francis, 345 F.3d 1071, 1078 (9th Cir. 2003)

(citing Sandin v. Connor, 515 U.S. 472, 484 (1995)). For an inmate’s segregation to constitute a

due process violation, the inmate must establish that the segregation “present[s] the type of




6 – OPINION AND ORDER
atypical, significant deprivation in which a State might conceivably create a liberty interest.”

Sandin, 515 U.S. at 486.

        The court considers three factors in determining whether a condition is atypical and

significant:

        (1) whether the challenged condition “mirrored those conditions imposed upon
        inmates in administrative segregation and protective custody,” and thus
        comported with the prison’s discretionary authority; (2) the duration of the
        condition, and the degree of restraint imposed; and (3) whether the state’s action
        will invariably affect the duration of the prisoner’s sentence.

Id. at 486-87. Assignment to administrative segregation without other factors present does not

implicate such a protected liberty interest. Serrano, 345 F.3d. at 1078; Resnick v. Hayes, 213

F.3d 443, 448 (9th Cir. 2000) (holding prisoner had no cognizable due-process claim because he

failed to establish his segregation presented the type of atypical, significant deprivation that

might conceivably create a liberty interest).

        Here, Monical was moved to administrative segregation on September 28, 2015, pending

the results of the investigation into his Jackson County escape. Nagy Decl. ¶ 4. He was housed

in administrative segregation status for 11 days, until Towers issued her misconduct report on

October 9, 2015. Id. After the report was issued, Dickinson approved holding Monical in

temporary segregation until Monical’s disciplinary hearing. Id. Monical was held in temporary

segregation for an additional five days pending the disciplinary hearing, which was held on

October 14, 2015. Nagy Decl., Att. 3, at 4.

        Defendants correctly argue that holding an inmate in administrative or temporary

segregation for 16 days, without other factors present, does not amount to a “significant and

atypical hardship.” Mot. Summ. J. 8; see Serrano, 345 F.3d at 1078; Resnick, 213 F.3d at 448.

There is nothing in the record to suggest that Monical’s administrative and temporary




7 – OPINION AND ORDER
segregation did not mirror those conditions imposed upon inmates in other restricted housing

placements. Monical’s 11-day stay in administrative segregation comported with OAR 291-046-

0014,6 and his five-day stay in temporary segregation complied with OAR-291-105-0021(5)(a).7

The duration and degree of restraint was not remarkable, and Monical was given credit for the 16

days he spent in administrative and temporary segregation. Nagy Decl., Att. 3, at 1. There is

also no evidence that ODOC’s actions affected the duration of Monical’s sentence, which is

determined by a different set of administrative rules that come with their own procedural

safeguards. See OAR chapter 291, division 097. Because Monical has failed to establish that his

segregation “present[ed] the type of atypical, significant deprivation in which a State might

conceivably create a liberty interest,” his due process rights were not violated. Serrano, 345

F.3d at 1078.

       Next, Monical claims Towers improperly classified his misconduct as Escape I, when the

state had charged him with only “Escape II.” Am. Compl. 8. As defendants assert, Monical

“confuses” the violation of ODOC administrative rules with the state’s criminal charges against

him. Mot. Summ. J. 8. Under OAR 291-105-0015(4)(i), an inmate commits Escape I if he

“departs without authorization from . . . within the security perimeter of a facility.” Nagy Decl.,

Att. 3, at 4. The state, on the other hand, charged Monical with escape in the second degree

under the criminal code, which provides that it is illegal to “escape[] from a correctional

facility.” ORS 162.155(1)(c). Escape in the second degree is a class C felony. ORS 162.155(2).




6
 OAR 291-046-0014 provides that inmates may be held in involuntary segregation for up to 30
days without a hearing.
7
  OAR 291-105-0021(5)(a) provides that a hearing shall be initiated within 10 calendar days if an
inmate is placed in temporary segregation status.


8 – OPINION AND ORDER
These separate offenses have no relation to each other, and Towers accurately classified

Monical’s misconduct as Escape I under ODOC’s administrative rules.

       Monical also alleges that Towers’ report contained an error regarding “the date of the

escape.” Am. Compl. 8-9. The report, however, correctly notes that Monical escaped on

November 19, 2012. Nagy Decl., Att. 3, at 4. In fact, Monical admits in his complaint that “on

November 19, 2012, [he] escaped from Jackson County Jail.” Am. Compl. 6.

       Monical next argues that Towers’ purported failure to follow OAR 291-105-0021(2)(g)

resulted in a loss of credit for the 22 months he spent in segregation at Jackson County Jail after

his apprehension. Am. Compl. 8-9; Opp. 3-5. First, Monical contends that Towers failed to

comply with OAR 291-105-0021(2)(g) when she did not attach “the required report” from

Jackson County Jail. Opp. 5.

       OAR 291-105-0021(2)(g) provides:

       (g) When the alleged misconduct occurs while the inmate is in the temporary physical
       custody of a jurisdiction other than the Department of Corrections, employees from that
       jurisdiction may provide a written description of the misconduct to Department
       employees.

       (A) On review of such written information, the officer-in-charge at the facility receiving
       the inmate back into the physical custody of the Department may determine that the
       described action violates a rule(s) of prohibited inmate conduct and direct that a
       misconduct report be submitted.

       (B) The written description provided by the temporary custody jurisdiction shall
       accompany the misconduct report. A misconduct report shall not be submitted absent a
       written description of the allegation from the temporary physical custody jurisdiction.

       (C) If it is determined that the other jurisdiction maintained the inmate in a similarly
       restrictive status, the inmate shall be credited with the number of days he/she was held in
       segregation type status by the other jurisdiction.

       Subsection (g) is permissive, not mandatory. It states that employees from another

jurisdiction “may provide a written description of the misconduct to Department employees.”

OAR 291-105-0021(2)(g) (emphasis added); see Associated Oregon Veterans v. Dep’t of


9 – OPINION AND ORDER
Veterans’ Affairs, 70 Or. App. 70, 74 (1984) (recognizing that “may” is generally a permissive

term, while “shall” is generally construed as a mandatory term). Although subsection (B)

requires that a written description “shall” be attached to the misconduct report, it is contingent

upon the fact that a written description had been “provided by the temporary custody

jurisdiction” in the first place. OAR 291-105-0021(2)(g)(B). Here, Jackson County Jail did not

provide a written description; therefore, Towers did not have a written description to attach to

Monical’s misconduct report.

       Second, Monical argues that under OAR 291-105-0021(2)(g)(C), ODOC was required to

credit him for the 22 months he spent in segregation in Jackson County Jail. Defendants contend

that subsection (C) does not apply because Jackson County Jail never provided the predicate

“written description of the misconduct” described in subsection (g). This court, therefore, must

examine whether subsection (C) applies in a stand-alone fashion, as Monical contends, or

whether it applies only when a written description has been provided pursuant to subsection (g),

as defendants contend.

       The rules relating to statutory interpretation apply to the interpretation of administrative

rules. Mossberg v. University of Oregon, 240 Or. App. 490, 496 (2011) (citing Tye v.

McFetridge, 199 Or. App. 529, 534 (2005)). Under Oregon law, the first step in statutory

construction is “an examination of text and context” of the statute. State v. Gaines, 346 Or. 160,

171 (2009) (en banc). Whether or not there is an ambiguity in the statute, the court may also

consider legislative history “where that legislative history appears useful to the court’s analysis."

Id. at 172. “[T]he extent of the court’s consideration of that history, and the evaluative weight

that the court gives it, is for the court to determine.” Id. Otherwise stated, the court is obligated

“to consider proffered legislative history only for whatever it is worth—and what it is worth is




10 – OPINION AND ORDER
for the court to decide.” Id. at 173. “If the legislature’s intent remains unclear after examining

text, context, and legislative history, the court may resort to general maxims of statutory

construction to aid in resolving the remaining uncertainty.” Id. at 172.

       Importantly, the court “do[es] not look at one subsection of a statute in a vacuum[.]”

Lane County v. LCDC, 325 Or. 569, 578 (1997). “[R]ather, [the court] construe[s] each part

together with the other parts in an attempt to produce a harmonious whole.” Id.

       The text and context of subsection (C) support defendants’ interpretation. Subsection (C)

is contained within subsection (g). This suggests that subsection (C) applies only when the

predicate act described in subsection (g) has occurred, i.e., a written description of the

misconduct has been provided by another jurisdiction. Moreover, both subsections (A) and (B)

are predicated upon whether such a written description was provided; thus, it follows that

subsection (C) is also dependent on a whether a written description was provided.8

       Additionally, subsection (C) contains a qualifier. It states that “[i]f it is determined that

the other jurisdiction maintained the inmate in a similarly restrictive status,” the inmate shall be

credited with the days spent in segregation type status in the other jurisdiction. OAR 291-105-

0021(2)(g)(C) (emphasis added). Here, there was no such determination because Jackson

County Jail did not provide ODOC with a “written description” containing those details. The

number of days that Monical had been housed in Jackson County Jail segregation, and whether it



8
  The history of OAR 291-105-0021(2)(g) provides some additional support for this
interpretation. Subsection (g) was enacted in 2005. OAR 291-105-0021(2)(g) (2005). At that
time, subsections (A), (B), and (C) did not exist, and the language in subsections (A) and (B) was
contained in subsection (g). Id. In 2008, the rule was pared down, and the language currently
contained in subsections (A) and (B) was eliminated, leaving only the language in the current
text of subsection (g). OAR 291-105-0021(2)(g) (2008). In 2009, the rule was enacted in the
form it is seen today. OAR 291-105-0021(2)(g) (2009). Because subsections (A), (B), and (C)
were enacted at the same time, this is further indication that the rule was designed for all three
provisions to be dependent on the existence of a written description from the other jurisdiction.


11 – OPINION AND ORDER
was “similarly restrictive” to ODOC segregation, is information that could have been contained

in a written description from Jackson County Jail; yet, Jackson County Jail did not provide one.

Nor were ODOC employees required to obtain this information from Jackson County Jail.

Subsection (C) does not impose an affirmative duty on ODOC employees to obtain this

information; rather, it merely states that “[i]f it is determined” an inmate was maintained in

similarly restrictive status in another jurisdiction, ODOC is required to give the inmate credit for

time served.

       In sum, subsection (C) cannot be examined in a vacuum. Lane County, 325 Or. at 578.

When the text and context of subsection (C) are examined, it is apparent that defendants were not

required to give Monical credit for any time he served in segregation in Jackson County Jail,

where the jail had not provided them with the details upon which to make such a determination.

       B.      Nagy, McCorkhill, Taylor, and Gower

       Monical’s claims against Nagy, Gower, defendant Correctional Captain Derek

McCorkhill (“McCorkhill”), and defendant then-Superintendent Jerry Taylor (“Taylor”) all

center on his failure to receive credit for time served under OAR 291-105-0021(2)(g)(C).

Monical alleges that defendant Nagy “failed to question the absence of the written report from

Jackson County” and “failed to question the lack of documentation in regards to [him] having

spent” time in segregation at Jackson County so that he could be “credited the time.” Am.

Compl. 12-13. He claims that Gower failed to review the materials he provided in support of his

claim that he was entitled to credit for time served under OAR 291-105-0021(2)(g)(C). Id. at 17-

18. He contends that McCorkhill failed to ensure that a written report from Jackson County was

attached to Towers’ misconduct report and merely “rubber stamped” it. Id. at 6, 11-12. Finally,




12 – OPINION AND ORDER
he claims that Taylor ignored his complaints that he was not receiving credit for time he had

served in Jackson County segregation. Id. at 16, 19.

       These arguments lack merit: as discussed above, subsection (C) is inapplicable because

Jackson County Jail provided no written description pursuant to subsection (g).

II.    Equal Protection Claim

       Monical contends that his equal protection rights were violated because defendants

selectively enforced OAR 291-105-0021(2)(g)(C) and thus “treated him differently then [sic]

similarly situated individuals without a legitimate state purpose for doing so.” Opp. 25 (citing

Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)).

       The Equal Protection Clause is a guarantee that “[n]o state shall . . . deny to any person

within its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1. The

essence of that guarantee is that “all persons similarly situated should be treated alike.” City of

Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985) (citing Plyer v. Doe, 457 U.S. 202,

216 (1982)). To prevail on an equal protection claim under Section 1983, a plaintiff must plead

and prove either “the defendants acted with an intent or purpose to discriminate against the

plaintiff based on membership in a protected class,” Lee v. City of Los Angeles, 250 F.3d 668,

686 (9th Cir. 2001) (quoting Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)), or that

he or she “has been intentionally treated differently from others similarly situated and that there

is no rational relationship for the difference in treatment.” Village of Willowbrook, 528 U.S. at

564.

       Monical brings his claim under the latter theory. However, he has proffered no evidence

showing that defendants applied OAR 291-105-0021(g) differently to him than other similarly

situation inmates. For this reason, his equal protection claim fails.




13 – OPINION AND ORDER
III.    Qualified Immunity

        Finally, defendants contend they are entitled to qualified immunity from damages.

Qualified immunity generally protects discretionary acts by officials. Harlow v. Fitzgerald, 457

US 800, 818 (1982). If a plaintiff either fails to show the official’s conduct violated a

constitutional right or that the right was not clearly established, then the official is entitled to

qualified immunity. Lacey v. Maricopa Cnty., 649 F3d 1118, 1131 (9th Cir. 2011), on reh’g en

banc, 693 F.3d 896 (9th Cir. 2012).

        “[W]here the law is open to interpretation, qualified immunity protects [officials] who

reasonably interpret an unclear statute.” Mustafa v. City of Chicago, 442 F.3d 544, 549 (7th Cir.

2006). Thus, even if OAR 291-105-0021(g)(C) is open to more than one interpretation, qualified

immunity protects defendants, as their interpretation of the rule was reasonable for the reasons

explained above.

                                           CONCLUSION

        Defendants’ motion for summary judgment (ECF #67) is GRANTED and this case is

dismissed with prejudice.

        IT IS SO ORDERED.

        DATED December 4, 2018.


                                                                       /s/ Youlee Yim You

                                                                  Youlee Yim You
                                                                  United States Magistrate Judge




14 – OPINION AND ORDER
